DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of the amendment to the instant Specification.

Allowable Subject Matter
Claims 1 – 10 and 12 – 17 (renumbered 1 -16) are allowed.
The following is an examiner’s statement of reasons for allowance:
Wu et al. (U.S. PG Pub 2011/0074799) disclose a scrambled PWM signal generating device (Element 60) which is used to drive an LED display (Element 90).
Li et al. (U.S. PG Pub 2016/0019829) disclose a method (Figure 1) for driving a LED display using a scrambled PWM generator.
Li et al. (U.S. PG Pub 2016/0027385) disclose a method (Figure 1) for driving a LED display using a scrambled PWM generator.
However, the prior art fails to teach at least the combination of “wherein the scrambled PWM generator distributes the grayscale value (X+K) into a plurality of segments according the following set of rules: when (X+K) equals or is 
However, the prior art of record fails to teach at least the combination of “sending an image data X from the video source to the driver circuitry; generating a compensated image data in the driver circuitry that has a value of floor(p*X)+g; and sending the compensated image data into the scrambled PWM generator, wherein the scrambled PWM generator scrambles the compensated image data into a plurality of segments” of Claim 8.
However, the prior art of record fails to teach at least the combination of “wherein p is a ratio between an intensity of the corresponding LED and a mean intensity of LEDs in the LED array having the same color as the corresponding LED” of Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki (U.S. PG Pub 2003/0006994) discloses a plasma display panel that has a dithering matrix that can be applied for low brightness (Figure 20A) or for high brightness (Figure 20B).
Takahashi (U.S. PG Pub 2010/0168957) disclose a low-brightness correction coefficient (Figures 6 – 7B.  Paragraph 93) and a high-brightness correction coefficient (Figures 6 – 7B.  Paragraph 93).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625